NO. 07-02-0395-CR

IN THE COURT OF APPEALS


FOR THE SEVENTH DISTRICT OF TEXAS


AT AMARILLO


PANEL E


OCTOBER 14, 2002


______________________________



PAUL ANTHONY CAUGHMAN-FANT, APPELLANT


V.


THE STATE OF TEXAS, APPELLEE



_________________________________


FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;


NO. 12,955-A; HONORABLE JACK YOUNG, JUDGE


_______________________________


Before REAVIS and JOHNSON, JJ., and BOYD, SJ. (1)
ON ABATEMENT AND REMAND
	On September 25, 2002, we received a pro se notice of appeal from appellant Paul
Anthony Caughman-Fant.  On October 7, 2002, we received a pro se letter from appellant
requesting the appointment of an attorney to prosecute his appeal.  We have received
nothing further in connection with the appeal.
	The notice of appeal indicates appellant's intent to appeal his conviction.  This state
of the record requires us to remand the case to the 47th District Court of Randall County
to conduct hearings as mandated by Texas Rules of Appellate Procedure 37.3(2) and
38.8. Upon remand, the judge of the trial court shall immediately cause proper notices to
be given and conduct a hearing to determine:
	1.  If appellant is indigent and if the appointment of an attorney is necessary.

	2.  If it be determined that an attorney should be appointed, the name
address, and State Bar of Texas identification number of the attorney
appointed.

	3.  If appellant is not indigent, whether he has failed to make the necessary
arrangements for prosecuting his appeal, and he has not done so, what
orders are necessary to ensure those arrangements are made.

	4.  If any other orders are necessary to ensure the diligent and proper
pursuit of appellant's appeal.

	In support of its determination, the trial court shall prepare and file written findings
of fact and conclusions of law and cause them to be included in a supplemental clerk's
record.  The hearing proceedings shall be transcribed and included in a supplemental
reporter's record.  These supplemental records shall be submitted to this court not later
than December 2, 2002.
	It is so ordered.
							Per Curiam
Do not publish.
1. John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.  Tex. Gov't Code Ann. § 75.002(a)(1) (Vernon Supp. 2002).